Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 06, 2016

The Court of Appeals hereby passes the following order:

A16A2037. STOKES v. FEDERAL NATIONAL MORTGAGE ASSOCIATION
    et al.

      On February 29, 2016, plaintiffs Monique and Nathaniel Stokes filed a petition
for “emergency injunctive and declaratory judgment relief” concerning the
foreclosure sale of their Marietta home, which was scheduled for the following day,
March 1, 2016. Plaintiffs did not ask for a hearing on their petition, however. On
March 1, 2016, plaintiffs’ property was sold to a third party at the foreclosure sale.
After a hearing held on April 18, 2016, the trial court denied plaintiffs’ request for
emergency relief.


      Stokes brings this pro se appeal from the denial of her request to enjoin the
foreclosure sale, but that sale has already occurred. “[S]ince the injunctive relief
sought by plaintiffs cannot now be granted, it is moot[.]” Cotton v. First National
Bank of Gwinnett County, 235 Ga. 511, 511 (220 SE2d 132) (1975). This appeal is
therefore DISMISSED. Id. (dismissing appeal when a vacatur of a temporary
restraining order stopping a foreclosure sale was mooted by the occurrence of that
sale); Goodrich v. Bank of America, N.A., 329 Ga. App. 41, 43 (762 SE2d 628)
(2014) (dismissing appeal from order dismissing previous appeal concerning
mortgagor’s non-payment of funds as condition precedent to a petition for injunction
against a foreclosure sale when the foreclosure had already occurred).
Court of Appeals of the State of Georgia
                                     10/06/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.